Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-cv-24525-BLOOM/Otazo-Reyes

 DOUGLAS LONGHINI,

        Plaintiff,

 v.

 JYMD FOOD CORP., d/b/a Price Choice
 Food Market #8,

       Defendant.
 ________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Defendant’s Notice of Intent to Remediate and

 Motion to Stay, ECF No. [7] (“Motion”). Plaintiff filed a response in opposition, ECF No. [13]

 (“Response”), to which Defendant filed a reply, ECF No. [15] (“Reply”). The Court has considered

 the Motion, all supporting and opposing submissions, the record in this case, the applicable law,

 and is otherwise fully advised. For the reasons set forth below, the Motion is denied.

        On November 3, 2020, Plaintiff filed the initial Complaint seeking injunctive relief for

 Defendant’s alleged violations of the Americans with Disabilities Act (“ADA”) by failing to make

 its supermarket facilities accessible to physically disabled individuals like Plaintiff. ECF No. [1].

 On December 2, 2020, Plaintiff filed the operative First Amended Complaint, ECF No. [15].

 According to the First Amended Complaint, Plaintiff has cerebral palsy and requires a wheelchair

 to ambulate, and he is limited in one or more of life’s major activities, including walking, standing,

 grabbing, and grasping. Id. at ¶ 6. On October 9, 2020, Plaintiff visited Defendant’s supermarket

 store located at 4500 N.W. 183rd Street, Miami Gardens, Florida but encountered certain

 architectural barriers, including at the ticket counter and in the public restroom. Id. at ¶¶ 10-15.
Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 2 of 8

                                                        Case No. 20-cv-24525-BLOOM/Otazo-Reyes


 Specifically, Plaintiff could not reach the ticket counter, the toilet compartment was inaccessible

 without assistance, Plaintiff was exposed to a cutting/burning hazard because lavatory pipes were

 unwrapped, and he could not transfer to the toilet without assistance because of an obstructing

 trash can and a too-short rear grab bar that had objects mounted less than twelve inches above it.

 Id. at ¶ 15. He also alleges that Defendant engages in a policy and/or procedure of failing to

 maintain in operable working condition the above-mentioned features located within the

 supermarket. Id. at ¶ 16.

          Plaintiff maintains that he intends to return to the subject facilities but still cannot access

 significant portions of the supermarket and enjoy goods and services available to the public. Id. at

 ¶¶ 9, 12, 14, 20-21. He brings a single count for injunctive relief seeking, among other things, an

 order to make all readily achievable alterations to the facilities and to require Defendant to make

 reasonable modifications in policies, practices or procedures, when such modifications are

 necessary to afford all offered goods, services, facilities, privileges, advantages or

 accommodations to individuals with disabilities. Id. at ¶ 48 (B).

          On November 25, 2020, Defendant filed the instant Motion, seeking to stay the case

 because Defendant previously retained an ADA expert who prepared a report on September 20,

 2020 addressing ADA-compliance issues at the facilities, and Defendant plans to remediate the

 property in accordance with the report. ECF No. [7] (citing ECF No. [7-1]). Plaintiff opposes,

 arguing that while it is undisputed that Defendant has taken “some proactive steps,” “simply

 having a report prepared, absent other actions, [is] insufficient to stay these proceedings.” ECF

 No. [13] at 1-2. He adds that the Motion is premature because not all allegations raised in his

 pleading have been addressed by Defendant’s report,1 there is no “definite timeline” for Defendant



 1
     Plaintiff’s expert has reviewed Defendant’s ADA report and compared it to Plaintiff’s initial


                                                    2
Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 3 of 8

                                                       Case No. 20-cv-24525-BLOOM/Otazo-Reyes


 to complete remediation, and Defendant’s current remedial plan cannot moot the case. Id. at 2-4.

 On December 2, 2020, Plaintiff filed the First Amended Complaint, which pleading does not allege

 new barriers or additional ADA-noncompliance matters at the facilities compared to the initial

 pleading, which formed the backdrop of the Motion.

        “Title III of the ADA prohibits discrimination in public accommodations and gives specific

 guidance to that end.” See Gomez v. Dade Cnty. Fed. Credit Union, 610 F. App’x 859, 860 (11th

 Cir. 2015). Any person who owns, leases, or operates “a place of public accommodation” is subject

 to the ADA’s “‘clear, strong, consistent, enforceable standards.’” See id. (quoting 42 U.S.C. §

 12101(a)(7)); see also 42 U.S.C. § 12181(7)(E) (defining public accommodation as a “grocery

 store”). No administrative process exists to ensure ADA compliance; 2 rather, “private attorney

 general” suits are “the most common form” of ADA enforcement. See Gomez, 610 F. App’x at

 861 n.1 (citing 42 U.S.C. §§ 12188(a)(1) and 2000a–3(a)).

        “[A] court may exercise its inherent discretionary authority to stay cases to control its

 docket and in the interests of justice and efficiency.” Shell Oil Co. v. Altina Associates, Inc., 866

 F. Supp. 536, 540 (M.D. Fla. 1994); cf. Ortega Trujillo v. Conover & Co. Commc'ns, 221 F.3d

 1262, 1264-65 (11th Cir. 2000). “A stay of proceedings is generally in the court’s discretion. It is

 based on a balancing test in which the movant bears the burden of showing either ‘a clear case of

 hardship or inequity’ if the case proceeds, or little possibility the stay will harm others.” Dunn v.



 report. ECF No. [16-1]. Plaintiff’s expert does not specify any issues that are not addressed by
 Defendant’s report other than to assert that Plaintiff’s allegation that a ticket counter is too high
 also refers to the ticket dispenser at the meat department, and that he has not examined numerous
 documents related to remediation and the facilities. Id.
 2
   Before filing an ADA enforcement action, private plaintiffs need not provide defendants with
 pre-suit notice or an opportunity to cure the alleged ADA violation. See 28 C.F.R. § 36.501(a)
 (providing that private plaintiffs need not “engage in a futile gesture if the person has actual notice
 that” the defendant “does not intend to comply with” the ADA).


                                                   3
Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 4 of 8

                                                        Case No. 20-cv-24525-BLOOM/Otazo-Reyes


 Air Line Pilots Ass’n, 836 F. Supp. 1574, 1584 (S.D. Fla. 1993) aff’d, 193 F.3d 1185 (11th Cir.

 1999) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (“[T]he power

 to stay proceedings is incidental to the power inherent in every court to control the disposition of

 the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”)).

 District courts’ discretion, in this respect, is necessarily “broad.” Clinton v. Jones, 520 U.S. 681,

 706 (1997). “In determining whether to grant a stay, courts examine general factors such as

 whether a stay will unduly prejudice or tactically disadvantage the non-moving party; simplify the

 issues and streamline trial; and reduce the burden of litigation on the parties and on the

 court.” Brent v. Source Interlink Distribution, LLC, 2014 WL 4162770, at *2 (M.D. Fla. Aug. 21,

 2014).

          Upon review, the Court exercises its broad discretion and agrees with Plaintiff that a motion

 to stay is premature and otherwise unwarranted. First, as this Court previously noted, “the laudable

 goals of the ADA could be frustrated were courts to routinely grant motions to stay in order to

 provide ADA defendants the opportunity to assess and remediate their properties.” Kennedy v. Del

 Viso, LLC, No. 15-80699-CIV, 2015 WL 13554981, at *2 (S.D. Fla. Sept. 11, 2015) (quoting

 Larkin v. Winn-Dixie Stores, Inc., No. 6:15-CV-773-ORL-37, 2015 WL 4496172, at *2 (M.D. Fla.

 July 23, 2015) (staying case in the “unique” circumstance that nothing would be “gained by

 repeating the inspection and expert report processes in this action” because of a recent “virtually

 identical ADA action”)). See also Raetano v. Kally K’s, Inc., No. 808-CV-02104-EAK-TGW,

 2009 WL 651808, at *6 (M.D. Fla. Mar. 12, 2009) (denying defendant’s motion “to stay all

 proceedings for the purpose of identifying barriers and developing a remediation plan” because

 defendant did “little to advance the Court’s belief that it [would be] in the interests of justice to”

 do so, and citing the ADA’s legislative intent to redress discrimination against individuals on the




                                                    4
Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 5 of 8

                                                         Case No. 20-cv-24525-BLOOM/Otazo-Reyes


 basis of disability as a key balancing factor). In this regard, while the Court commends Defendant’s

 partial efforts to resolve ADA-noncompliance matters at the property, Defendant has not filed an

 answer admitting to the allegations in the First Amended Complaint and in fact denies material

 allegations regarding alleged barriers and ADA noncompliance, see ECF No. [18]. As Plaintiff

 states, not all of the issues in the pleading have been addressed by Defendant’s report. Second,

 while the Court does not “blindly accept” a representation that a defendant “intends to remediate

 the property over some unspecified or tenuous time period,” ECF No. [13] (quoting Gomez v.

 Empower “U”, Inc., No. 17-CV-22633, 2017 WL 4919224, at *2 (S.D. Fla. Oct. 31, 2017)), in

 this case, Defendant does not provide any period or a fixed timeline for when it intends to complete

 the remediation measures identified by its expert. Thus, rather than streamline trial, staying the

 case will likely only “complicate issues going forward” and prejudice Plaintiff in “postponing the

 relief [he] seeks.” Kennedy, 2015 WL 13554981, at *2 (denying motion to stay where defendant

 argued that it needed a ninety-day extension and stay “to work with a contractor to create a barrier

 implementation plan that would bring the subject property into ADA compliance”).

         Third, that Defendant has voluntarily hired an ADA expert and identified noncompliance

 issues at its facilities does not moot this case. “Article III of the Constitution limits the jurisdiction

 of the federal courts to the consideration of ‘Cases’ and ‘Controversies.’” Mingkid v. U.S. Atty.

 Gen., 468 F.3d 763, 768 (11th Cir. 2006). “A federal court has no authority ‘to give opinions upon

 moot questions or abstract propositions, or to declare principles or rules of law which cannot affect

 the matter in issue in the case before it.’” Harrell v. The Florida Bar, 608 F.3d 1241, 1265 (11th

 Cir. 2010) (quoting Church of Scientology of Cal. v. United States, 506 U.S. 9, 12, (1992)). “The

 doctrine of mootness derives directly from the case-or-controversy limitation because ‘an action

 that is moot cannot be characterized as an active case or controversy.’” Al Najjar v. Ashcroft, 273




                                                     5
Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 6 of 8

                                                       Case No. 20-cv-24525-BLOOM/Otazo-Reyes


 F.3d 1330, 1335 (11th Cir. 2001) (quoting Adler v. Duval County Sch. Bd., 112 F.3d 1475, 1477

 (11th Cir. 1997)).

        “A case is moot when the issues presented are no longer ‘live’ or the parties lack a legally

 cognizable interest in the outcome.” Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dep't of

 Health & Rehabilitative Servs., 225 F.3d 1208, 1216–17 (11th Cir. 2000) (quoting Powell v.

 McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969)). “Put another way, ‘[a]

 case is moot when it no longer presents a live controversy with respect to which the court can give

 meaningful relief.’” Id. (quoting Ethredge v. Hail, 996 F.2d 1173, 1175 (11th Cir. 1993)). In this

 respect, “voluntary cessation of allegedly illegal conduct does not deprive the tribunal of power to

 hear and determine the case, i.e., does not make the case moot.” Nat’l Adver. Co. v. City of

 Miami, 402 F.3d 1329, 1333 (11th Cir. 2005) (quotation omitted); see also Friends of the Earth,

 Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189, 120 (2000). “Otherwise a party could

 moot a challenge to a practice simply by changing the practice during the course of the lawsuit,

 and then reinstate the practice as soon as the litigation was brought to a close.” Jews for Jesus, Inc.

 v. Hillsborough Cnty. Aviation Auth., 162 F.3d 627, 629 (11th Cir. 1998). “The voluntary-

 cessation doctrine is an exception to the general rule that a case is mooted by the end of the

 offending behavior.” Houston v. 7–Eleven, Inc., 2014 WL 351970, at *2 (S.D. Fla. Jan. 31, 2014)

 (citing Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1183 (11th Cir. 2007)).

        Moreover, a defendant “bears a heavy burden of demonstrating that his cessation of the

 challenged conduct renders the controversy moot.” Rich v. Sec’y, Fla. Dep’t of Corr., 716 F.3d

 525, 531 (11th Cir. 2013) (quoting Harrell, 608 F. 3d at 1265). “To satisfy this burden, a defendant

 must demonstrate both that (1) no reasonable expectation exists that the alleged violation will

 recur, and (2) ‘interim relief or events have completely and irrevocably eradicated the effects of




                                                   6
Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 7 of 8

                                                      Case No. 20-cv-24525-BLOOM/Otazo-Reyes


 the alleged violation.’” Alumni Cruises, LLC v. Carnival Corp., 987 F. Supp. 2d 1290, 1302 (S.D.

 Fla. 2013) (quoting Harrell, 608 F. 3d at 1265). A defendant’s burden is only met where it is

 “absolutely clear that the allegedly wrongful behavior could not reasonably be expected to

 recur.” Alabama v. U.S. Army Corps of Eng’rs, 424 F. 3d 1117, 1131 (11th Cir. 2005) (citation

 omitted); see Access 4 All, Inc. v. Bamco VI, Inc., 2012 WL 33163, at *5-6 (S.D. Fla. Jan. 6,

 2012); Sheely, 505 F.3d at 1184 (“The formidable, heavy burden of persuading the court that the

 challenged conduct cannot reasonably be expected to start up again lies with the party asserting

 mootness.”) (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

 189 (2000)) (quotation marks omitted).

        Here, Defendant’s pre-suit retention of its expert has not mooted this case. Indeed, while

 Defendant represents that it intends to proceed with remediations at its property, that does not

 divest this Court of jurisdiction nor resolve the issues and challenged conditions at bar. Further,

 Plaintiff has yet to formally inspect the property and to complete and exchange his report regarding

 existing noncompliance matters. The Court, therefore, agrees with Plaintiff that absent a rebuttal

 report, at this time Plaintiff is unable to “provide a complete expert opinion on whether

 [Defendant’s] proposed remediation are sufficient to bring the facility into compliance.” ECF No.

 [13] at 2. Moreover, Defendant fails to show “either a ‘clear case of hardship or inequity’ if the

 case proceeds, or little possibility the stay will harm others.” Dunn, 836 F. Supp. at 1584.

 Therefore, Defendant has not convinced the Court that the interests of efficient and expedient case

 resolution are promoted by a stay.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [7], is

 DENIED. The parties are reminded that the joint scheduling report is due by today, December

 16, 2020. See ECF Nos. [4] and [7].




                                                  7
Case 1:20-cv-24525-BB Document 19 Entered on FLSD Docket 12/16/2020 Page 8 of 8

                                             Case No. 20-cv-24525-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on December 16, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         8
